Title: To James Madison from Sylvanus Bourne, 20 November 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


20 November 1801, Amsterdam. Transmits Leiden Gazette. Waits “anxiously to know what will be the fate of my official situation as that of my family will thereon essentially depend.”
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; sent “Via New York / Care of Mr Ely”; postmarked New York; docketed by Wagner as received 18 Feb.


   A full transcription of this document has been added to the digital edition.
